Title: 1779. Decr. 28. Tuesday.
From: Adams, John
To: 


       Went from Castillan to Baamonde. The first Part of the Road, very bad, the latter Part tolerable.
       The whole Country We have passed, is very mountainous and rocky. There is here and there a Vally, and here and there a Farm that looks beautifully cultivated. But in general the Mountains are covered with Furze, and are not well cultivated. I am astonished to see so few Trees. Scarce an Elm, Oak, or any other Tree to be seen. A very few Walnut Trees, and a very few fruit Trees.
       At Baamonde, We stop untill Tomorrow to get a new Axletree to one of our Calashes.
       The House where We now are is better, than our last nights Lodgings. We have a Chamber, for seven of Us to lodge in. We shall lay our Beds upon Tables, Seats and Chairs, or the floor as last night. We have no Smoke and less dirt, but the floor was never washed I believe. The Kitchen and Stable are below as usual, but in better order. The Fire in the Middle of the Kitchen, but the Air holes pierced thro the Tiles of the Roof draw up the smoke, so that one may set at the fire without Inconvenience. The Mules, Hogs, fowls, and human Inhabitants live however all together below, and Cleanliness seems never to be tho’t of.—Our Calashes and Mules are worth describing. We have three Calashes in Company. In one of them I ride with my two Children John and Charles. In another goes Mr. Dana and Mr. Thaxter. In a third Mr. Allen and Sam. Cooper Johonnot. Our three servants ride on Mules. Sometimes the Gentlemen mount the servants mules— sometimes the Children—sometimes all walk.
       The Calashes are like those in Use in Boston fifty Years ago. There is finery about them in Brass nails and Paint, but the Leather is very old and never felt Oil, since it was made. The Tackling is broken and tied with twine and Cords &c. but these merit a more particular Description. The Furniture of the Mules is equally curious. This Country is an hundred Years behind the Massachusetts Bay, in the Repair of Roads and in all Conveniences for travelling.
       The natural Description of a Mule may be spared. Their Ears are shorn close to the skin, so are their Necks, Backs, Rumps and Tails at least half Way to the End. They are lean, but very strong and sure footed, and seem to be well shod. The Saddles have large Ears, and large Rims or Ridges round behind. They have a Breast Plate before, and a Breech Band behind. They have large Wooden Stirrips made like Boxes in a semicircular Form, close at one End, open at the other, in which you insert your foot, which is well defended by them against rain and Sloughs. The wooden Boxes are bound round with Iron.
       We have magnificent Curb Bridles to two or three. The rest are guided by Halters. And there is an Halter as well as a Curb Bridle to each of the others.
       
       There are Walletts, or Saddle bags, on each made with Canvas, in which We carry Bread and Cheese, Meat, Knives and forks, Spoons, Apples and Nutts.
       Mr. Lagoanere told Us, that the Original of the affair of St. Iago, was this. A Shepherd saw a bright Light there in the night. Afterwards it was revealed to an Archbishop, that St. James was buried there. This laid the foundation of a Church, and they have built an Altar, on the Spot, where the Shepherd saw the Light. Some time since, the People made a Vow, that if the Moors should be driven from this Country they would give so much of the Income of their Lands to St. James. The Moors were driven away, and it was reported that St. James was in the Battle on Horse back with a drawn Sword, and the People fulfilled their Vows by Paying the Tribute, but lately a Duke of Alva, a Descendant of the famous Duke, has refused to pay for his Estate, which has occasioned a Law suit, which is carried by Appeal to Rome. The Duke attempted to prove that St. James was never in Spain. The Pope has suspended it. This looks like a Ray of Light. Upon the Supposition that this is the Place of the Sepulture of St. James, there are great Numbers of Pilgrims who visit it every Year from France, Spain, Italy and other Parts of Europe, many of them on foot. St. Iago is called the Capitol of Galicia, because it is the Seat of the Archbishop, and because St. James is its Patron, but Corunna is in fact the Capital as it is the Residence of the Governor, the Audience &c. &c.
      